



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Schwartz,







2008 
          BCCA 17



Date: 20080117

Docket: CA026741

Between:

Regina

Respondent



And

Douglas 
    Louie Schwartz

Appellant

AN ORDER HAS BEEN MADE PROHIBITING PUBLICATION OF ANY

INFORMATION THAT COULD DISCLOSE THE IDENTITY OF

COMPLAINANTS OR A WITNESS PURSUANT TO

SECTION 486(3) OF THE
CRIMINAL CODE




Before:


The 
          Honourable Madam Justice Ryan




(In 
          Chambers)








D.L. 
          Schwartz


Acting on his own behalf




A. 
          Budlovsky, Q.C.


Counsel for the Respondent




Place:


Vancouver, British Columbia




Date 
          of Application:


May 1, 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 17, 2008



Reasons 
    for Judgment of the Honourable Madam Justice Ryan:

Introduction

[1]

The applicant, Douglas Louie Schwartz is serving an indeterminate sentence 
    as the result of being designated a dangerous offender on January 12, 2000.  
    He applies to this Court, in his words, under s. 696 for appeal and review
de novo
based upon miscarriage of justice and fresh evidence.  Mr. 
    Schwartz states his appeal to be this:

a) 
     Appeals against his conviction as a Dangerous Offender pursuant to Section 
    753 upon grounds involving a question of law alone;

b) 
     Applies for leave to appeal his sentence upon grounds involving questions 
    of fact alone or question [
sic
] of mixed fact and law and, if leave 
    be granted, hereby appeals against the sentence.

[2]

This application was placed on the Chambers list for directions the 
    week of October 9, 2007.  Mr. Schwartz advised the Court of Appeal Registry 
    that he did not wish to speak to the application but would rather have his 
    written submissions considered.  Mr. Budlovsky Q.C. advised the Registry by 
    letter dated May 3, 2007, that it was the Crowns position that there was 
    no jurisdictional avenue whereby Mr. Schwartz could challenge his indeterminate 
    sentence and designation as a dangerous offender and that the Crown would 
    not be filing any material in addition to the letter.  As a result I have 
    examined the material before me without oral submissions.

[3]

There are procedural problems with this application that I will come 
    to presently.

Factual Background

[4]

Mr. Schwartz was convicted on November 17, 1989 of aggravated assault 
    of a 7 year old girl.  The sentence of nine years imprisonment imposed by 
    the trial judge for that crime was reduced by this Court in 1991, to five 
    years imprisonment.  On September 9, 1994, Mr. Schwartz was convicted of 
    sexual assault of an adult woman.  He was sentenced to eight years imprisonment 
    for that offence.  Mr. Schwartz appealed his conviction for the sexual assault 
    and on October 29, 1996 this Court allowed the appeal and ordered a new trial.  
    He was convicted on the re-trial.  After that conviction the Crown made an 
    application that Mr. Schwartz be designated a dangerous offender.  Those proceedings 
    commenced in March of 1998 and ended in January of 2000 with the designation 
    being made.

[5]

Mr. Schwartz filed an appeal from his second conviction on the predicate 
    offence. That appeal was dismissed as abandoned on February 9, 2000.  Mr. 
    Schwartz also appealed his designation as a dangerous offender.  That appeal 
    was dismissed by this Court on November 18, 2002:
R. v. Schwartz
2002 BCCA 616.

[6]

The Supreme Court of Canada Bulletin of Proceedings dated March 5, 
    2004 indicates that Mr. Schwartzs application to the Supreme Court of Canada 
    (File 30099) for leave to appeal this Courts November 18, 2002 decision was 
    dismissed on March 4, 2004.

Procedural Issues Raised by this Application

[7]

Mr. Schwartzs application refers to s. 696 of the
Criminal Code
, 
    R.S.C, 1985, c. C-46 (the 
Code
).  That section has no application 
    to the relief Mr. Schwartz seeks.  It provides:

The 
    Attorney General of Canada has the same rights of appeal in proceedings instituted 
    at the instance of the Government of Canada and conducted by or on behalf 
    of that Government as the Attorney General of a province has under this Part.

[8]

It seems that it is section 696.1 that the appellant must be referring 
    to in his material.  That section, found in Part XXI.1 of the
Code
and headed Application for Ministerial Review  Miscarriages of Justice 
     provides:

696.1(1) 
    An application for ministerial review on the grounds of miscarriage of justice
may be made to the Minister of Justice
by or on behalf of a person 
    who has been convicted of an offence under an Act of Parliament or has been 
    found to be a dangerous offender or a long-term offender under Part XXIV and 
    whose rights of judicial review or appeal with respect to the conviction or 
    finding have been exhausted.

[Emphasis added.]

[9]

By its wording this application should be made to the Minister of Justice, 
    not to this Court.

[10]

Mr. Schwartz also refers in material forwarded to the Registry to sections 
    686(1)(a)(iii), 686(1)(b)(iii) and 686(8) of the
Code
.  Those 
    sections are powers given to the Court when an appeal is properly before it.  
    They do not provide an avenue of appeal in themselves.

[11]

In his affidavit, sworn April 27, 2007 and attached to his written 
    submissions, Mr. Schwartz says that he is seeking an order from this Court 
    to reconsider my 2007 Application for Leave to Appeal against the decision 
    of the British Columbia Court of Appeal (Mr. Justice Finch, Mr. [
sic
] 
    Justice Rowles and Madam Justice Prowse) dismissing appeal against the Dangerous 
    Offender designation and Indeterminate Life Sentence after successful conviction 
    appeal.  The question becomes whether there is any other provision of the
Code
or common law rule which would allow Mr. Schwartz to bring 
    an application to this Court to re-open his appeal.

[12]

Mr. Schwartzs written argument repeats the same arguments that were 
    before this Court when he appealed his dangerous offender designation.  Much 
    of it concerns the fact that dangerous offender proceedings were initiated 
    after his re-trial and conviction for the predicate offence.  On his appeal 
    to this Court, counsel for Mr. Schwartz submitted that it was not open to 
    the Crown to initiate dangerous offender proceedings having failed to do so 
    after the first conviction.  That ground of appeal was dismissed (see paras. 
    [15]  [59] of
Schwartz
,
supra
).  Mr. Schwartz says in 
    his material filed on this application that certain members of this Court 
    ought not to have heard his appeal.  While I see nothing in this submission 
    it is, in any event, not open to Mr. Schwartz to make that submission now.  
    Counsel ought to have made it before the appeal was heard.  Mr. Schwartz also 
    claims that the decision of the Supreme Court of Canada in
R. v. Johnson
, 
    2003 SCC 46, [2003] 2 S.C.R. 357 (decided before his application for leave 
    was rejected in the Supreme Court of Canada) has altered the legal landscape 
    sufficiently that he should be permitted to have his appeal re-opened in this 
    Court.

Discussion

[13]

There is no authority which would permit this Court to re-open an appeal 
    once it has been decided by the Court and an order entered:
R. v. Garcha
, 
    2000 BCCA 550;
R. v. Hummel
, 2003 YKCA 4.

[14]

In
R. v. R.F.
2000 BCCA 139, Esson J.A., speaking for 
    himself in
obiter dicta
, wrote at para. 5:

The 
    Crowns submission that there is no jurisdiction is based on four cases:
Menzie 
    v. Harlos
(1989), 37 B.C.L.R. (2d) 249 (B.C.C.A.);
R. v. Henry (I.W.M.)
(1997), 100 B.C.A.C. 183;
R. v. Hanna
, Unreported, November 24, 1998, 
    Vancouver Registry #CA013877;
R. v. H. (E.F.)
;
R. v. Rhingo
(1997), 115 C.C.C. (3d) 89 (C.A.).  There is no case which clearly holds that 
    there is jurisdiction to hold a re-hearing on the merits.
Nevertheless, 
    having regard to the circumstances of this case and speaking only for myself, 
    I think it unlikely that we would not hold that we have jurisdiction to conduct 
    a re-hearing if persuaded that there is a significant risk of a miscarriage 
    of justice attributable to misapprehension by the court of the evidence and 
    findings.


[Emphasis added.]

[15]

Even if the court were to act on the
dicta
of Esson J.A. I do 
    not read Mr. Schwartzs material to suggest that the court misapprehended 
    any argument put before it.   My impression is that Mr. Schwartz would like 
    to re-frame the arguments and make them again.

[16]

That said, I am not persuaded that a Justice in Chambers has the authority 
    to dismiss this application to re-open the appeal.  It follows that this matter 
    should be placed on the list before a division of the Court.  I would direct 
    the Deputy Registrar to place this application before a division of the court 
    for a hearing in the usual way.  It would be prudent before doing so for the 
    Deputy Registrar to determine whether the Crown or Mr. Schwartz wish to appear 
    on the application when it comes on before the court.  Nothing I have said 
    in these reasons can bind the court in reaching its decision on this application.

The 
    Honourable
Madam Justice Ryan


